Wilson, Judge:
This appeal for appraisement involves the valuation of certain merchandise, described as “31 x l}í Fir Barrel Heads,” which was entered at a price of $6.70 per set and appraised at the same price.
At the trial, a stipulation was entered into between counsel for the respective parties as follows:
Mr. Tuttle: * * * I offer to stipulate that the export value for that merchandise was $3.86, U. S. per set, and that there was no foreign value.
Miss Strum: * * * the Government so stipulates.
On the agreed facts, I find the export value, as. that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis of the value of the merchandise described as “31 x 1 % Fir Barrel Heads” and that such value is United States $3.86 per set.
Judgment will be rendered accordingly.